    Case 19-11154        Doc 20     Filed 05/28/19 Entered 05/28/19 09:33:24                 Desc Notice of
                                         Dismissal Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS


In Re:   Randall J. Rogers                                      Chapter: 13
         Debtor,                                                Case No: 19−11154
                                                                Judge Frank J. Bailey



                                          NOTICE OF DISMISSAL




You are hereby notified that an Order Dismissing the above Debtor was entered on 5/13/19 .




Date:5/28/19                                                    By the Court,

                                                                Susan E. Keating
                                                                Deputy Clerk
                                                                617−748−5300



                                                                                                              20
